DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                           January Term 2014

                              JEWEL GRIER,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-0947

                               [July 2, 2014]

   Appeal from order denying rule 3.800 motion the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Barbara McCarthy, Judge;
L.T. Case No. 01-7886CF 10A.

  Jewel B. Grier, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

   Affirmed. State v. Harris, 129 So. 3d 1166, 1168 (Fla. 3d DCA 2014).

STEVENSON, GROSS and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.